DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.

Status of Claims
This Office action is issued in response to the submission of the applicant filed on 10 October 2022.
Claims 1, 12, and 18 are amended.
Claims 25 is added.
Claims 1-25 are pending and have been examined herein. 

Claim Objections
Claim 12 is objected to because of the following informalities:  “plurality of action” in line 16 should be  “plurality of actions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how to compare positions to the desired outcome to determine a strategy that achieves the desired outcome including decision making criterion of “sureness” as recited in claims 1, 12, and 18. The meaning of the term “sureness” as a criterion is not defined and cannot be ascertained from the specification. MPEP 2773.04 states “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claim indefinite. Dependent claims 2-11, 13-17, and 19-25 depend from either claim 1, 12, or 18 and are rejected for the same reason by virtue of their dependency.
It is not clear how to compare positions to the desired outcome to determine a strategy that achieves the desired outcome including decision making criterion of “robustness” as recited in claims 1, 12, and 18. The meaning of the term “robustness” as a criterion is not defined and cannot be ascertained from the specification. MPEP 2773.04 states “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claim indefinite. Dependent claims 2-11, 13-17, and 19-25 depend from either claim 1, 12, or 18 and are rejected for the same reason by virtue of their dependency.
It is not clear how to compare positions to the desired outcome to determine a strategy that achieves the desired outcome including decision making criterion of “adaptiveness” as recited in claims 1, 12, and 18. The meaning of the term “adaptiveness” as a criterion is not defined and cannot be ascertained from the specification. MPEP 2773.04 states “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claim indefinite. Dependent claims 2-11, 13-17, and 19-25 depend from either claim 1, 12, or 18 and are rejected for the same reason by virtue of their dependency.
It is not clear how to compare positions to the desired outcome to determine a strategy that achieves the desired outcome including decision making criterion of “resiliency” as recited in claims 1, 12, and 18. The meaning of the term “resiliency” as a criterion is not defined and cannot be ascertained from the specification. MPEP 2773.04 states “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claim indefinite. Dependent claims 2-11, 13-17, and 19-25 depend from either claim 1, 12, or 18 and are rejected for the same reason by virtue of their dependency.
It is not clear how to compare positions to the desired outcome to determine a strategy that achieves the desired outcome including decision making criterion of “environmental shaping” as recited in claims 1, 12, and 18. The meaning of the term “environmental shaping” as a criterion is not defined and cannot be ascertained from the specification. MPEP 2773.04 states “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claim indefinite. Dependent claims 2-11, 13-17, and 19-25 depend from either claim 1, 12, or 18 and are rejected for the same reason by virtue of their dependency.

Claim 25 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for containing a limitation that has insufficient antecedent basis in the claim. Claim 25 recites the limitation "wherein the one or more user preferences."  Claim 25 depends from claim 1. There is insufficient antecedent basis for this limitation in the claim as “one or more user preferences” does not appear in claim 1.  
However, this language first appears in claim 2, and, in the interest of compact prosecution, claim 25 is interpreted to depend from claim 2 for purposes of examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a computer device or system and thus fall into one or more statutory categories enumerated in 35 U.S.C. § 101. However, the claims are rejected as being directed to a judicial exception.
Independent claim 1 recites determining optimal paths for multi-party situations through high-level simulation, determining a desired outcome for an issue based on a plurality of data, determining a plurality of stakeholders for the issue based on the plurality of data; generating a plurality of strategies for the issue based on the plurality of stakeholders and the plurality of data, wherein each strategy of the plurality of strategies includes a plurality of actions performed by one or more of the stakeholders of the plurality of stakeholders; and execute a plurality of rounds for each of the plurality of strategies, wherein during each round the plurality of stakeholders each take an action of the plurality of actions; analyze a plurality of positions for the plurality of stakeholders after the plurality of rounds; compare the plurality of positions for the plurality of stakeholders to the desired outcome; which includes decision making criteria of time, consensus, efficiency, sureness, robustness, adaptiveness, resiliency, environmental shaping and risk appetite; determine if one or more strategies of the plurality of strategies do not move any stakeholders of the plurality of stakeholders towards the desired outcome based on the comparison; discard one or more determined strategies that do not move any stakeholders towards the desired outcome; update the remaining first plurality of strategies based on the comparison; for a second issue of the plurality of issues, analyze the second issue to determine a second plurality of strategies and tactics associated with the corresponding desired outcome; execute a second plurality of rounds for each of the second plurality of strategies for the second issue, wherein during each round the plurality of stakeholders each take an action of the plurality of actions; analyze a second plurality of positions for the plurality of stakeholders after the second plurality of rounds; compare the second plurality of positions for the plurality of stakeholders to the desired outcome; determine if one or more second strategies of the second plurality of strategies do not move any stakeholders of the plurality of stakeholders towards the desired outcome based on the comparison; discard the one or more determined second strategies that do not move any stakeholders towards the desired outcome; and compare the remaining first plurality of strategies and tactics with the remaining second plurality of strategies and tactics to determine one or more issue tradeoffs. 
This concept, which involves determining desired outcomes for issues involving stakeholders and optimal paths for multi-party situations, falls within the groupings of abstract ideas of managing interactions between people or commercial or legal interactions (including agreements). See MPEP 2106.04(a)(2) subsection II.B. and MPEP 2106.04(a)(2) subsection II.C. Accordingly, the claim recites an abstract idea.
The additional elements in claim 1 includes:
a computer device comprising at least one programmed processor in communication with at least one memory; 
This judicial exception is not integrated into a practical application because the claim recites a computer device comprising at least one processor in communication with at least one memory to perform the abstract idea. These elements are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using generic computer components or amount to merely using a computer as a tool to perform the abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is to an abstract idea. 
The claim does not include additional elements, individually and in combination, that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computers or merely using a computer as a tool to perform the abstract ideas amount to no more than mere instructions to apply the exception using generic computer and network components. Mere instructions to apply an exception using generic computer components do not provide significantly more (see MPEP 2106.05(f)) (Step 2B). Thus, the claim is not patent-eligible. 
Independent claims 12 and 18 recite the same abstract idea.
Independent claim 12 recites similar subject matter but recites determining if one or more actions, rather than strategies, move stakeholders toward the desired outcome. Claim 12 additionally includes determining a plurality of initial positions, executing a first round of analysis by applying a first plurality of actions to the plurality of initial positions, and for each scenario, determining one or more changes of position for one or more stakeholders of the plurality of stakeholders. Claim 12 recites subject matter that falls into the same abstract idea grouping as claim 1.
Independent claim 18 claims similar subject matter but also includes determining one or more issue tradeoffs. Claim 18 recites subject matter that falls into the same abstract idea grouping as claim 1.
The additional limitations in claim 18 are the same as in claim 1 (a computer device comprising at least one programmed processor in communication with at least one memory). The additional limitations claim 12 are substantially the same as the those found in claim 1 and 18. Claim 12 recites a system comprising a computer device comprising at least one programmed processor in communication with at least one memory. Thus, the same reasoning applies to claims 12 and 18, and the claims are not patent-eligible under 35 U.S.C. § 101.
The dependent claims do not provide additional limitations beyond the abstract idea. The dependent claims provide details related to analyzing negotiation strategies or actions and are directed to the same abstract idea. Specifically:
Claims 2, 17, and 25 recite specifying user preferences to determine rank and are directed to the same abstract idea.
Claim 3 recites determining scenarios wherein scenarios describe one or more actions taken by one or more of the stakeholders and is directed to the same abstract idea.
Claim 4 recites determine a plurality of current positions based on the plurality of initial positions and the plurality of actions and is directed to the same abstract idea.
Claim 5 recites updating current positions based on actions and is directed to the same abstract idea.
Claim 6 recites applying one or more of the plurality of actions to the plurality of current positions to determine results and is directed to the same abstract idea.
Claim 7 analyze strategies to determine adjusted and generate a second plurality of strategies and is directed to the same abstract idea.
Claim 8 recites determine leverage opportunities and is directed to the same abstract idea.
Claim 9 recites ranking the leverages and is directed to the same abstract idea.
Claim 10 recites determining a plurality of tactics after filleting ranked leverages and is directed to the same abstract idea.
Claim 11 recites ranking tactics and determining a strategy based on the ranking and is directed to the same abstract idea.
Claim 13 recites determining updated positions and determining if the updated positions achieve the desired outcome and is directed to the same abstract idea.
Claim 14 recites executing a second round of analysis and analyzing updated positions to determine if the desired outcome was achieved and is directed to the same abstract idea.
Claim 15 recites executing a third round of analysis and analyzing updated positions to determine whether the desired outcome is achieved and is directed to the same abstract idea.
Claim 16 recites determining one or more sets of actions that achieve the desired outcome and is directed to the same abstract idea.
Claim 19 recites determining a strategy for the first issue and the second issue based on issue tradeoffs and is directed to the same abstract idea.
Claim 20 specifies that one or more stakeholders are associated with both the first issue and the second issue and is directed to the same abstract idea.
Claim 21 recites determining an order of negotiation for the first issue and second issue based on tradeoffs and is directed to the same abstract idea.
Claim 22 recites analyzing a third issue to determine a third plurality of strategies and tactics associated with the desired outcome and is directed to the same abstract idea.
Claim 23 recites determining a strategy based on the first, second, and third set of issue tradeoffs and is directed to the same abstract idea.
Claim 24 specifies that a first stakeholder is associated with the first and second issue and a second stakeholder is associated with a second and third issue but not the first issue and is directed to the same abstract idea.

Note on Overcoming the Prior Art Rejection under 35 U.S.C. § 103
Independent claims 1, 12, and 18 overcomes the prior art rejection under 35 U.S.C. § 103 as follows. 
RAHIMI (US 20170337498 A1 to RAHIMI; Shahram et al) discloses a method that involves determining a priority of an issue for each player and power of each player to influence the issue. A set of rounds of negotiation between each of a set of players is simulated by calculating a median voter position, calculating an expected utility for each of the set of players and by updating power and position for each of the set of players, where each of the set of players receives a set of offers from other players and accepts one of the set of offers. A consensus position is identified, and a simulation is ended if none of the set of players receives an offer (see Abstract). How the actors react when they win, lose, or compromise in an offer depends on the nature of the issue. A completely cooperative issue is when the players of the issue agree on a mutual position in every round and there in no absolute winning or losing to each offer. Both players move to the mutual position after the outcome of the offer is determined, although the player who loses the challenge has to move (i.e. change their position) more. A cooperativeness factor can be set for each issue before running the algorithm. If the players agree to meet somewhere in the middle of their ideal positions, the cooperativeness factor will determine where the mutual position is located (see ¶[0067]). 
SHMUELI discloses  supporting negotiation between parties to achieve an outcome by defining goal programs of negotiating parties in terms of objective functions, analyzing by a unifier goal programs by considering objective functions in terms of their objective and importance to determine whether two goal programs have common field of interest to allow a mutually compatible outcome of negotiations. A solution sorter is set to find the best solution from the series by identifying the highest ranked solution and discarding the remaining solutions. A comparator compares any new solution with each solution in the memory. The lowest ranked solution currently held is typically discarded (see at least ¶[0546]); The worst acceptable case can be calculated for the local party or for the opponent if his goal program is known. The worst case is used as a way of determining appropriate distances to move between offers, either towards the local party's worst case or away from an opponent's worst case (see at least ¶[0546]).
SCHRAMM (F. Schramm and D.C. Morais. A bilateral and multi-issue negotiation framework to support a supply chain of construction industry. Pesquisa Operacional, 33 (2013), pp. 491-512) discloses establish an order of the relative importance for the issues and in the seventh step in this method yielding the rank order of the issues by asking negotiators questions whose goal will be build a rank order of the issues.
RAHIMI discloses that it is possible to run a scenario and analyze the reactions of other players for each strategy, generate the possible outcome, and compare it with the outcome of other scenarios as well as with the ideal outcome that the influential player wanted to reach, but that this would be computationally prohibitive (¶[0141]). RAHIMI teaches employing a Monte Carlo Tree Search(MCTS) method instead of calculating all possible outcomes for every possible scenario (¶[0142]). 
However, neither RAHIMI, SCHMUELI, nor SCHRAMM, alone or in combination, disclose or suggest the following limitations of independent claim 1: 
execute a plurality of rounds for each of the plurality of strategies, wherein during each round the plurality of stakeholders each take an action of the plurality of actions; analyze a plurality of positions for the plurality of stakeholders after the plurality of rounds; compare the plurality of positions for the plurality of stakeholders to the desired outcome, which includes decision making criteria of time, consensus, efficiency, sureness, robustness, adaptiveness, resiliency, environmental shaping, and risk appetite; determine if one or more strategies of the plurality of strategies do not move any stakeholders of the plurality of stakeholders towards the desired outcome based on the comparison; discard the one or more determined strategies that do not move any stakeholders towards the desired outcome; update the remaining plurality of strategies based on the comparison;
Nor do RAHIMI, SCHMUELI, nor SCHRAMM, alone or in combination, disclose or suggest the following limitations of independent claim 12:
analyze a plurality of updated positions for the plurality of stakeholders after the plurality of rounds; compare the plurality of updated positions for the plurality of stakeholders to the desired outcome, which includes decision making criteria of time, consensus, efficiency, sureness, robustness, adaptiveness, resiliency, environmental shaping, and risk appetite; determine if one or more actions of the plurality of action do not move any stakeholders of the plurality of stakeholders towards the desired outcome based on the comparison; discard the one or more determined actions that do not move any stakeholders towards the desired outcome; update the remaining plurality of actions based on the comparison;
Nor do RAHIMI, SCHMUELI, nor SCHRAMM, alone or in combination, disclose or suggest the following limitations of independent claim 18:
analyze a first plurality of positions for the plurality of stakeholders after the plurality of rounds; compare the first plurality of positions for the plurality of stakeholders to the desired outcome, which includes decision making criteria of time, consensus, efficiency, sureness, robustness, adaptiveness, resiliency, environmental shaping and risk appetite; determine if one or more strategies of the plurality of strategies do not move any stakeholders of the plurality of stakeholders towards the desired outcome based on the comparison; discard the one or more determined strategies that do not move any stakeholders towards the desired outcome; update the remaining first plurality of strategies based on the comparison;
Dependent claims 2-11, 13-17, and 19-25 depend directly or indirectly on one of claims 1, 12, or 18 and overcome the prior art rejection by virtue of their dependence on the independent claims.

Response to Arguments
35 U.S.C. § 101 (Remarks)
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
Applicant argues at page 13 that the claims are not drawn to any abstract idea grouping of the 2019 PEG but instead directed to dividing a power system configuration problem into a plurality of parts to allow a plurality of nodes to solve the problem in parallel. This argument has been considered, but is unpersuasive. 
The claims recite a concept that involves determining desired outcomes for issues involving stakeholders and optimal paths for multi-party situations and thus falls within the groupings of abstract ideas of managing interactions between people or commercial or legal interactions (including agreements). See MPEP 2106.04(a)(2) subsection II.B. and MPEP 2106.04(a)(2) subsection II.C. Accordingly, the claim recites an abstract idea.
The applicant argues at pages 15 to 19 that the claims are eligible under Step 2A, Prong Two. 
Applicant argues at pages 16-18 that the “claims recite a specific improvement over the prior art of decision-making analysis technology” (emphasis in original), that the claims recite an improvement in the technical field of decision making analysis technology, and by discarding one or more strategies and re-executing the remaining strategies, the decision-making analysis technology is improved by reduction in the amount of computation resources needed for performing this level of analysis and the system described improves the computer processing of such analysis by intelligently reducing the amount of computer resources required for processing.
This argument has been fully considered, but is unpersuasive. Discarding strategies based on comparing positions of stakeholders to the desired outcome is part of the abstract idea of organizing human activity (managing interactions between people or commercial or legal interactions) rather than an additional limitation that integrates the abstract idea into a practical application.  The additional elements in the instant claims of computer device, processor, and memory amount to no more than mere instructions to apply the exception on a computer or amount to merely using a computer as a tool to perform the abstract idea.
	Similarly, the limitations that the Applicant points to on page 18 (“executing a plurality of rounds for each of the plurality of strategies, where during each round the plurality of stakeholders each take an action of the plurality of actions . . . analyzing a plurality of positions for the plurality of stakeholders after the plurality of rounds .. comparing the plurality of positions for the plurality of stakeholders to the desired outcome . . . discarding one or more strategies of the plurality of strategies based on the comparison . . .updating the remaining plurality of strategies based on the comparison . . . and re-executing the plurality of rounds for each of the remaining plurality of strategies”) are part of the abstract idea, rather than additional elements and do not serve to integrate the abstract idea into a practical application.
The Applicant at page 19 argues that the instant claims recite a “specific improvement over the prior art in the field of decision-making analysis technology” similar to Ex parte Del Bene, No. 2017-009185 (PTAB Feb. 28, 2019) where the panel found the claims “improve[d] the underlying consumer behavior prediction technology.” This argument has been fully considered, but is unpersuasive. The additional elements in the instant claims of computer device, processor, and memory amount to no more than mere instructions to apply the exception on a computer or amount to merely using a computer as a tool to perform the abstract idea.
The Applicant argues at pages 20-21 that the present claims are similar to those in Diamond v. Diehr because as the claims presented an improvement to the technological field of rubber manufacturing in Diehr, the present amended claims provide an improvement to the technological field of decision-making analysis by reducing the number of computational resources required to perform said analysis. This argument has been fully considered, but is unpersuasive. When considered individually, or in combination, the additional elements in the instant claims of computer device, processor, and memory amount to no more than mere instructions to apply the exception on a computer or amount to merely using a computer as a tool to perform the abstract idea, which does not provide significantly more than the abstract idea.

35 U.S.C. § 103 (Remarks)
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the rejection of the claims under 35 U.S.C. § 103 has been withdrawn for the reasons stated, above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140162241 to Morgia, Michael A. teaches a system for determining crowd consensus by performing a sequence iteratively
US 20050096950 to Caplan, Scott Malcolm teaches a method and apparatus for creating and evaluating strategies including sorting decisions into a hierarchy
US 20130191238 A1 to Ozonat, Mehmet Kivanc teaches and automated negotiation system including making offers with acceptable terms for the first party within a threshold distance from the estimated region of acceptable terms for the second party
US 20090313173 to Singh, Inderpal Dynamic Negotiation System solicits feedback from key stakeholders and completes conjoint analysis to understand how team members weigh particular issues and options while also formulating scenarios to test weightings, offers an understanding of possible alternatives, and creates equally weighted offers for use in delivering multiple equivalent simultaneous offers.
US 20180046931 A1 to BAGHERPOUR, A. teaches  a system and method for scoring and ranking possible outcome scenarios within a range of possible outcome scenarios for a defined issue including using an array of positions (x[ ]), that is, where each player stands on the issue. Each player has an ideal position. BAGERPOUR also teaches a second array, the array of priority or salience (s[ ]), which determines the priority of the issue and how much importance it holds for each player (See ¶[98]]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694